Title: To George Washington from Lund Washington, 5 October 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Octbr 5th 1775

I receive’d Your Letter of the 28th Augst on tuesday afternoon it was rather too late for me to go up to Alexandria, & I had promise’d to meet Mrs Washington at Mr Diggs to bring her over the River—but I immedeately wrote to Mr Harrison upon other Business, which I was sure woud bring him to Mt Vernon so soon as he receiv’d my Letter—Mr Muir wrote me Harrison was gone to Occoquan & from thence was to go to his fathers—Early on yesterday Morning I sent after him but unluckily he cou’d not be found any where within the Neighbourhood of Occoquan, it was a very rainy day yesterday, my messenger did not return until night, I suppose he is over at his fathers, & did not go to Occquan so that I cannot with Certainty inform you by this letter, whether Mr Harrison will Accept the offer you make him or not, but I can hardly think he or any other American woud refuse it—about ten days past in Conversasion with Mr Harrison he told me nothing but his haveg two Young Children had kept him so long from enterg into the Army, & he now almost wishd he had went to you this summer, for shoud there be a rupture here, he shoud most certainly be engage’d in it & he might as well have done it at once—was I to judge from the Conversation we had, I think I can almost venture

to say he will thankfully accept your offer & be with you almost as soon as this Letter, but shoud he not I will inform you immediately by a Gentleman who leaves Alexandria on monday next, to go to Philadelphia which letter perhaps may come to hand as soon as this. Tis true many people have made a Stir about Mrs Washingtons Continuing at Mt Vernon but I cannot think her in any Sort of danger—the thought I believe first originated in Alexandria—from thence it got to Loudon, I am told the people of Loudon talkd of sendg a Guard to Conduct her up into Berkeley with some of their principle men to persuade her to leave this & accept their offer—Mr John Agst. Washington wrote to her pressg her to leave Mt Vernon—she does not believe herself in danger, nor do I. without they attempt to take her in the dead of Night they woud fail, for 10 minutes notice woud be Sufficient for her to get out of the way—Lord dunmore will hardly Venture himself up this River, nor can I think he will send upon that errand surely her old acquaintance the attorney (who with his family are aboard his Ship) woud put him off doing an Act of that kind—I have never Advise’d her to stay nor Indeed to go, Col. Bassett thinks her in no danger—you may depend I will be watchfull, & upon the least Alarm persuade her to move—she setts off next week with her son & Daughter down the Country—I cannot Recollect I ever wrote to you when she did not, once her Letter was not Inclosed in mine but were both sent under Cover to Mr Milnor—I write every week. we are not yet done sewg Wheat, it has been a very unlucky season for it—Always raing the rain yesterday & today will prevent any more being sewd this Week—we have almost finishd repairg the Damage done our Tumblg Dams—it has been principally done by the Miller & Coopers & I think will never be carried away again—we have lengthen’d the dam so that the water has 16 feet more Vent than it had, the plat forom made much more substantial than before, & Indeed the whole of the worck done in the Strongest manner—not yet done the Store House—shall Raise the wash House or Servts House next Week—John Broad Sick, Brick layers When the Weather will permit about the Garden Wall—Stoco worckman will be 3 weeks yet about the Dineg Room, & Sears has about one weeks worck yet upon the Chimney piece at

present he is not here, I am told he is sick at home Our Negroes very Sickly, fevers & Agues, I have sold the other Bill upon Norton & sons of 346 £ Stelg drawn at 15 pr C. I got Dollars for it at 5/9 which is equal to 20 pr C. Dollars at 6/ have heard nothing from Simpson, or Cleveland—John West wrote to me for money you owe him upon bond he wants £30. I shall let him have it, he means to pay of his Bond to Custis out of Adams Bond—I wrote you about Adams Land in maryland—Whether there is not money to be paid about it & what is to be done with it—I hope to have the pleasure of seeg you this Winter for Whether Things are made up or not I suppose you can Leave the Army in Winter—till then am Dr Sir Your Affectionate & Obdt Servt

Lund Washington


Painter still absent.

